*359OPINION.
Morris:
The question presented is whether the respondent erred in failing to compute petitioner’s profit tax under section 328 of the Revenue Acts of 1918 and 1921 because abnormally low salaries were paid to its officers.
This same question has been presented for decision in numerous other cases in which we held that low officers’ salaries did not constitute an abnormal condition which would entitle a taxpayer to special assessment. Crowley Brothers, Inc., 2 B. T. A. 477; Eagle Piece Dye Works, 10 B. T. A. 1360; Bailey Dental Co. of Iowa, 11 B. T. A. 860; Chappelow Advertising Co., 13 B. T. A. 1090; Ryan Car Co., 15 B. T. A. 439; and Kossar & Co., 16 B. T. A. 952. The facts in this proceeding are not distinguishable in any material respects from the above cited opinions.

Decision will he entered for the respondent.